Citation Nr: 0705612	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  97-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1979.  He died in December 1995; the appellant is his 
surviving spouse.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the pendency of her appeal, the 
appellant relocated to Indiana and the claims file is now in 
the jurisdiction of the Indianapolis, Indiana RO.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in March 2004.  In June 2005, the Board 
issued a decision which denied the claim for service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2006, the Court vacated the Board's decision and remanded the 
issue to the Board for further action consistent with a Joint 
Motion for Remand (Joint Motion) by the parties. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.




REMAND

The veteran died in December 1995 at the age of 35; the 
immediate cause of death listed on the certificate of death 
cardiorespiratory arrest due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.  At the time 
of the veteran's death, service connection was in effect for 
status post laminectomy of the lumbar spine with herniated 
nucleus pulposus, rated as 60 percent disabling.
 
In a July 2004 remand, the Board specifically instructed the 
RO to arrange for a VA physician to provide an opinion as to 
the likelihood that the veteran's service-connected low back 
disability or treatment therefore increased the underlying 
severity of or prevented proper treatment for his diabetes 
mellitus.  A complete rationale for any opinion expressed was 
to be provided.  In an August 2004 medical opinion, a VA 
physician concluded that the veteran's diabetes mellitus was 
not precipitated or aggravated by stress stemming from pain 
associated with the service-connected low back disability, 
and further added that the temporary elevations in blood 
glucose caused by Cortisone shots resulted in no significant 
or lasting damage.  

Notably, the December 2006 Joint Motion endorsed by the Court 
specifically found that "little, if any, rationale" for 
this opinion was provided by the VA physician.  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Consequently, given that the 
VA examination did not fully conform to the Board's remand 
instructions, the case must once again be sent back to the 
RO.  

Furthermore, the December 2006 Joint Motion endorsed by the 
Court notes that remand was required because the Board 
provided an inadequate statement of reasons or bases for 
denying service connection for the cause of the veteran's 
death.  See Allday v. Brown, 7 Vet. App. 517, 527 (1995); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Specifically, the Joint Motion notes that the Board did not 
discuss the credibility and probative value of a September 
1995 medical opinion, which stated that the veteran's 
cortisone injections "[did] indeed elevate his blood 
sugar."  On remand, the RO should obtain an opinion, along 
with the complete rationale therefor, as to whether the 
veteran's cortisone injections caused any elevations in his 
glucose levels.

The Board also notes that, on March 3, 2006, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  As the case is being remanded 
anyway, the RO will have the opportunity to correct any 
notice deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and her 
representative and request them to provide 
the outstanding evidence.

3.  Thereafter, the RO should make 
arrangements for the claims file to be 
reviewed by an endocrinologist.  Based 
upon the review of the claims file and 
upon sound medical principles, the 
physician should be requested to answer 
the following questions:

a.  Did the cortisone injections 
administered to the veteran as treatment 
for the service-connected back disability 
cause any elevations in his glucose 
levels? (Attention is directed to the 
September 1995 medical opinion regarding 
this question). If so, was such glucose 
level elevation temporary or permanent, 
and did such glucose level elevation 
represent a chronic increase in severity 
of the veteran's diabetes mellitus?

b.  Is it at least as likely as not (fifty 
percent or better probability) that the 
veteran's service-connected low back 
disability or treatment therefore 
increased the underlying severity of or 
prevented proper treatment for his 
diabetes mellitus?

It is essential that the rationale for all 
opinions offered be provided. 

4.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Upon completion of the above, the RO 
should readjudicate the appellant's claim 
for service connection for the cause of 
the veteran's death.  If the benefit 
sought on appeal remains denied, she 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the claims file is returned to the Board.

The purpose of this remand is to comply with the mandates of 
the Joint Motion and the Court.  The Board intimates no 
opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



